Citation Nr: 1041464	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-43 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 
1955.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from May 2006 and May 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for right knee, 
left knee, and low back disorders were last denied in a July 1992 
rating decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final July 
1992 rating decision raises a reasonable possibility of 
substantiating the issues of entitlement to service connection 
for right knee, left knee, and low back disorders.

3.  The medical evidence of record shows that the Veteran's 
current right knee disorder is related to his active military 
service.

4.  The medical evidence of record shows that the Veteran's 
current left knee disorder is related to his active military 
service.

5.  The medical evidence of record shows that the Veteran's 
current low back disorder is related to his active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the July 
1992 rating decision, and the Veteran's claim for service 
connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been submitted since the July 
1992 rating decision, and the Veteran's claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been submitted since the July 
1992 rating decision, and the Veteran's claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  A right knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

5.  A left knee disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

6.  A low back disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.

New and Material Evidence

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received in support of a claim to reopen is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A July 1992 rating decision denied the Veteran's original claims 
for service connection for right knee, left knee, and low back 
disorders on the basis that the evidence did not show that the 
Veteran's right knee, left knee, or low back disorders were 
related to his military service.  The July 1992 rating decision 
was not appealed and that decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104 (2010).

Because the July 1992 rating decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claims for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, in an October 2009 statements of the case, the RO 
determined that new and material evidence had been presented to 
reopen the Veteran's claims for service connection for right 
knee, left knee, and low back disorders, but denied the claims on 
the merits.  Such a decision, however, is not binding on the 
Board, and the Board must first decide whether new and material 
evidence has been received to reopen the claims.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been submitted).

Evidence received since the July 1992 rating decision includes 
private treatment records, dated from October 1995 through July 
2005; VA examination reports, dated in December 2007 and May 
2008; and November 2007 and September 2008 medical opinion 
letters from Dr. B.B.  All of the evidence received since the 
July 1992 rating decision is "new" in that it was not of record 
at the time of the July 1992 decision.

In addition, the medical evidence of record received since the 
July 1992 rating decision includes medical opinion indicating 
that the Veteran's right knee, left knee, and low back disorders 
are related to his military service.  The December 2007 VA 
examiner noted a clinical impression of advanced degenerative 
arthritis of the right knee and severe advanced degenerative 
arthritis of the left knee, which were "at least as likely as 
not related to" an injury that occurred in service.  Dr. B.B. in 
his September 2008 opinion letter stated "I would consider both 
[the Veteran's] knees and back injuries to be service-related 
injuries."  These medical opinions indicate that the Veteran's 
right knee, left knee, and low back disorders are related to an 
injury sustained to his knees and low back in military service.

Thus, the evidence received since the July 1992 rating decision 
includes medical evidence which relates to an unestablished fact 
necessary to substantiate the Veteran's claims of entitlement to 
service connection for right knee, left knee, and low back 
disorders.  Therefore, the December 2007 VA examiner's opinion 
and the September 2008 private medical opinion raise a reasonable 
possibility of substantiating the Veteran's claims.  38 C.F.R 
§ 3.156(a).  As such, the Veteran's claims of entitlement to 
service connection for right knee, left knee, and low back 
disorders are reopened.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
Service connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran is seeking service connection for right knee, left 
knee, and low back disorders.  Historically, he served in the 
Army from November 1952 to October 1955.  The Veteran contends 
that his right knee, left knee, and low back disorders were 
incurred during military service.  Specifically, he claims that 
he sustained injuries to both knees and low back when he fell 
from a 14 feet rope ladder during military training in 1953 or 
1954 while he was stationed in Olm, Germany.  He claims that 
following that injury, he had been hospitalized in the Army 
Hospital in Stuttgart, Germany for at least nine months, at which 
time he was told that he had ruptured the tendons in both knees.  
He also claims that he continued to have pain in his knees and 
low back ever since the claimed in service injury in service.

The Veteran's active duty service treatment records, as well as 
any hospital records from the Army Hospital in Stuttgart, 
Germany, have been requested from the National Personnel Records 
Center and are determined to be unavailable.  Nevertheless, the 
Veteran's October 1955 service separation examination report was 
obtained.  However, it is negative for any knee or low back 
disorder.  Also obtained were morning reports of the unit to 
which the Veteran was assigned in service, dated from August 1954 
and September 1954.  These documents indicate that the Veteran 
was absent from his unit due to hospitalization in the Army 
Hospital in Stuttgart, Germany.

After separation from service, in a June 1979 private treatment 
record, Dr. J.G. noted that the Veteran was seen for left knee 
pain.  Dr. G. stated "[the Veteran's] left knee has been 
bothering him for some period of time and he has a questionable 
old injury in the service on infiltration course."  It was noted 
that the Veteran had been treated for the previous three months 
with steroid injections and so on.  X-rays of the knee showed 
significant severe degenerative arthritis in the left knee with 
possible small loose bodies.  Dr. G. noted that the Veteran had a 
knee which would not respond to any type of conservative therapy 
unless he was able to lose a considerable amount of weight, and 
that the Veteran was much too young and much too heavy to 
consider for total knee arthroplasty.

May 1980 private hospital records indicate that the Veteran 
underwent a Magnuson debridement of the left knee, including 
partial synovectomy and total patellectomy.  The Veteran related 
a trauma to the left knee, secondary to a car accident 9 months 
previously.  He contended that the knee was twisted and had been 
consistently painful since that time.  The diagnosis was 
degenerative left knee arthritis.

In a July 1989 private hospital record, the Veteran reported that 
after he tripped over a small curb and landed on both knees while 
getting out of his car, he experienced severe pain, primarily in 
the right knee.  He was unable to ambulate and was taken to the 
emergency room where the x-ray revealed a high riding patella and 
clinical examination showed symptoms consistent with patellar 
tendon rupture.  He underwent a procedure of primary repair of 
the right patellar tendon.

X-ray examination of the left knee in July 1989 resulted in an 
impression of surgical absence of the left patella, degenerative 
narrowing of the medial joint compartment of the left knee.

After a private x-ray examination of the Veteran's lumbar spine 
in October 1995, the impression was advanced arthritic changes 
from the L3 through the S1 levels, which corresponded to the 
areas of increased tracer activity on the bone scan.  Pedicles 
appeared intact and no affirmative evidence of metastatic disease 
was shown.

An August 1996 private x-ray of the Veteran's lumbar spine 
impression was laminectomy defects at the lower three lumbar 
levels, with advanced disc space narrowing at the lower three 
lumbar levels; and Grade I spondylolisthesis of L3 on L4, felt to 
be secondary to the degenerative changes.  No evidence of 
instability or subluxation at L3-4 was shown on flexion and 
extension.

A November 2000 private MRI of the left knee showed anterior 
cruciate ligament tear; at least partial if not complete tear in 
the posterior cruciate ligament, with only some slender fibers 
seen on coronal images only, with severe osteoarthritic changes 
throughout the knee; mostly torn or fragmented menisci; popliteal 
cyst; and previous patellar resection.  

A September 2001 private treatment record noted that the Veteran 
was seen for right leg pain and was evaluated for disc 
protrusion.  Magnetic resonance imaging (MRI) report revealed 
disc protrusion and/or spur formation along the left of the 
midline at L5-S1 resulting in compression and posterior 
displacement of the left S1 nerve root sleeve.  A 
spondylolisthesis of the L3 anteriorly with respect to L4 was 
associated with severe spinal canal stenosis at L3-4.

An October 2001 private operative report noted that the Veteran 
had end stage arthritis of the left knee, the treatment of which 
had been refractory to medical management.  The Veteran underwent 
left total knee arthroplasty.  

An April 2002 private treatment report shows that the Veteran 
underwent an L-3 selective nerve root block procedure.  The 
diagnosis was lumbar stenosis.

A July 2003 private treatment report noted that the Veteran 
presented to the emergency department, complaining of pain in his 
lower back, right hip, and left knee after falling.  He stated 
that he tripped and fell, landing on his buttocks.  He reported 
that he twisted his left knee and had mild discomfort in his 
back, left knee, and right hip since the time of the fall.  

In another July 2003 private treatment report, the Veteran 
reported that he tripped over carpet at work and fell down 
noticing increased pain in his low back.  He reported difficulty 
walking and that the pain in his back would get worse with any 
activity of the lumbosacral spine.  The impression was lumbar 
spondylosis with neurogenic claudication and peripheral 
neuropathy.

An August 2003 private operative report indicated that the 
Veteran had end stage arthritis of the right knee, the treatment 
of which had been refractory to medical management.  The Veteran 
underwent right total knee arthroplasty.  In the same month, the 
Veteran also underwent an uncomplicated left knee arthroplasty.  

A December 2003 private treatment report noted that the Veteran 
had fallen several times and had some increasing discomfort in 
his right knee with difficulty fully extending it.  He also 
reported that the sutures in his left knee were troublesome.  Dr. 
D.B. opined that the Veteran had a rupture of the patellar tendon 
or maybe an avulsion.  Dr. B. stated that the Veteran had a 
history of previous patellar tendon surgery and it was possible 
that this was an in-substance or a partial injury resulting in 
the problem he was currently having.

In December 2003, the Veteran was admitted for infection of the 
right total knee arthroplasty.  Irrigation and debridement of the 
right knee was performed.  He also had a right knee patellar 
tendon repair and removal of prominent sutures on the left knee.

A May 2004 hospital discharge report reflects that the Veteran 
underwent a removal of the right total knee arthroplasty 
components with irrigation and debridement.  It was noted that 
the Veteran had a previous patellar tendon repair and subsequent 
knee arthroplasty, which was successful.  He had a fall resulting 
in the patellar tendon disruption.  The subsequent repair went on 
to fail where he had problems in the early post operative period 
after another fall and, subsequently began to develop a wound 
infection.

A July 2004 treatment report noted that the Veteran was status 
post resection of infected right knee arthroplasty.  It was noted 
that he had undergone open debridement, synovectomy, and biopsies 
of the right knee.

An October 2004 private treatment record noted an impression of 
marked deformity/fragmentation of the right knee, with posterior 
subluxation of the right tibia and fibula and bone destruction 
within the proximal right tibia that was suspicious for 
osteomyelitis.

In a November 2007 letter, Dr. B.B. stated that the Veteran was 
seen in July 2007.  The Veteran reported that during military 
training while stationed in Olm, Germany, he climbed up a 14 foot 
rope ladder to the top and jumped off the platform landing on his 
feet and buttocks.  He reported it felt like his legs were coming 
through his thighs.  He went to the dispensary with swollen knees 
and was sent to the Army Hospital in Stuttgart, Germany, where he 
stayed for three months.  The knees were drained and he was told 
that he had ruptured the tendons in both knees, especially, the 
patellar tendons.  It was noted that the knee injuries occurred 
in 1954 and the Veteran also sustained a back injury at that 
time.  He remained hospitalized for four months and then he was 
allowed out of the hospital for two months.  When his knees 
swelled up again, he returned to the same Army Hospital for nine 
months during which time he worked in the classroom.  He 
eventually returned to his unit but only did light duty until he 
was discharged in October, 1955.

After reviewing the Veteran's past medical history and examining 
the Veteran, 
Dr. B. noted an impression of severe advanced spondylotic changes 
in the lumbar spine at multiple levels, with severe central canal 
narrowing at the L3-4; severe degenerative arthritic changes in 
both knees; left total knee arthroplasty in October 2003; and 
right total knee arthroplasty in August 2003, with removal of the 
right total knee arthroplasty in May 2004 and revised right total 
knee arthroplasty in March 2005.  Dr. B. stated that although the 
Veteran gave a history of jumping off a 14-foot platform that 
would certainly cause severe injury to both knees, there was no 
historical documentation of this fact.  In that respect, it was 
also noted that the Veteran did report a questionable injury to 
his left knee in service when he saw 
Dr. J.G. in June 1979, but there was also some associated motor 
vehicle accident.  As to the lumbar spine, Dr. B. stated 
"[t]here does not seem to be any clear history of other injuries 
to his lumbar spine and it seems very reasonable to me that the 
severe problems in his lumbar spine are related to the 14-foot 
fall that occurred when he was in the military back in 1954."

The Veteran was afforded a VA joint examination in December 2007.  
The VA examiner noted that the Veteran's claims file was 
reviewed.  The Veteran reported the inservice accident in 1954 
where he jumped off a 14 foot rope ladder and landed onto his 
feet, jarring his body.  He stated that his knees swelled and he 
was sent to the Army Hospital in Stuttgart, Germany, where he 
stayed for three months.  During the three months, he reported 
that compression wrapping was applied and he was reassigned to a 
light duty job working in the hospital putting castings on 
infants.  After discharge from service, he underwent a left knee 
arthroplasty in October 2001 and a right knee total arthroplasty 
in August 2003.  The right knee became infected and he had a 
revision of this in 2005.  He had the left knee cap removed and 
the meniscus removed as well prior to the arthroplasty.  After 
conducting a clinical examination of the Veteran, the examiner 
rendered the following impressions:

1.  Reported [a] history of jumping from a 
14 foot rope ladder while in the service, 
1954, with a report of bilateral strain to 
the knee.  This [V]eteran's history has 
been consistently reported for over many 
years.  One must give the Veteran the 
benefit of the doubt of the occurrence.

2.  Advanced degenerative arthritis of the 
right knee secondary to internal 
derangement of the ligamentous structures 
in the knee, which is at least as likely 
as not related to the reported injury that 
occurred in the service.

3.  Severe advanced degenerative arthritis 
of the left knee with internal 
derangement, with secondary internal 
derangement.  It is felt that this is at 
least as likely as not related to the 
incident as reported from the jump from 
the 14 foot high ladder rope while in the 
service.  

A January 2008 x-ray of the bilateral knees revealed (i) left 
total knee arthroplasty without evidence of surgical 
complication, the patella not identified; and (ii) right total 
knee arthroplasty with long stems, healing fracture of proximal 
fibula, osteoporosis, and patella alta.

In May 2008, the Veteran was afforded a VA spine examination.  
The Veteran reported that he jumped from a rope ladder and 
injured his back in service.  He reported that he was 
hospitalized for a long time for spasms in his back but no 
diagnosis was made for any back condition.  The Veteran stated 
that he had been unable to lift his daughter up since military 
discharge and experienced continuous pain.  He had three 
surgeries on L2, L3, and L4, but did not remember when and where 
his surgeries were done.  The diagnosis was lumbago.  The VA 
examiner stated that the claims file was not available for review 
and that the Veteran was a very poor historian.  The examiner 
further stated that review of the claims file would be important 
in this case, and provided no etiology opinion.

In a September 2008 letter, Dr. B.B. stated that he reviewed the 
records from the Veteran's claims file.  Dr. B. stated based on 
the Veteran's service unit records, the Veteran was on leave from 
his regular unit and he was apparently at the Army Hospital in 
Stuttgart, and this indicated that the Veteran was in the 
hospital for at least one month from August 1954 to September 
1954.  Dr. B. stated that these records provided documentation 
that the Veteran received a severe injury at some point during 
military service, and "[t]herefore, I now conclude that his 
story is substantially true and that he sustained severe injuries 
to both knees and his lower back."  Dr. B. further noted that 
the Veteran saw an orthopedic surgeon, Dr. J.G., in June 1979, 
and reported at that time that his left knee had been bothering 
him for some time from an injury that he sustained in the 
service.  At that time, Dr. G. noted that the Veteran had marked 
crepitus over his left knee and x-ray of the left knee showed 
severe degenerative arthritis, with possible small loose bodies.  
Dr. B. concluded "[i]t seemed very likely that the severe 
arthritis in his left knee was a direct result of the [in 
service] injuries to his knees."  It was noted that the Veteran 
also had further injury to his left knee from an automobile 
accident that occurred in August or September of 1979, at which 
time the Veteran reported that his left knee was twisted, and had 
been constantly painful since that time.  In May 1980 the Veteran 
underwent a Magnuson debridement and a total patellectomy of the 
left knee.  In relative to the reported automobile accident, Dr. 
B. stated "[f]or [the Veteran's] left patella to be that 
damaged, that a patellectomy was required, requires a very severe 
injury to the knee such as a fall from 14 feet, rather than a 
motor vehicle accident which twisted his knee."

With respect to the right knee, it was noted that the Veteran was 
admitted to a private hospital in July 1989, complaining of right 
knee pain after he tripped over a small curb and landed on both 
knees, at which time a patellar tendon repair was required.  Dr. 
B. stated "the patellar tendon rupture was the result of his 
fall, but the very advanced arthritis in his right knee was 
because of the original service-related injuries."  

Dr. B. also noted that the Veteran had two lumbar laminectomies 
performed.  Dr. B. stated 

Despite the two back surgeries, his back 
is in very severe shape, and again, this 
is most likely a result of the injuries he 
sustained back in the Korean War.  
Specifically, this occurred probably some 
time in the summer of 1954 when he jumped 
off a 14 foot platform and landed on his 
feet and buttocks, causing severe injuries 
to both knees and to his back.  Therefore, 
I would consider both his knees injuries 
and back injuries to be service-related 
injuries.

Based on the totality of the evidence, and with application of 
the benefit of the doubt rule, the Board finds that the Veteran's 
current right knee, left knee, and low back disorders are related 
to his military service.  38 U.S.C.A. § 5107(b).  There are 
currently diagnosed right knee, left knee, and low back 
disorders.  Severe advanced degenerative arthritis has been 
diagnosed for the bilateral knees and lumbago, with severe 
advanced spondylotic changes in the lumbar spine is diagnosed for 
the Veteran's low back.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (Fed. Cir. 1997).

Furthermore, service unit records show that the Veteran was 
hospitalized in the Army Hospital in Stuttgart, Germany, at least 
from August to September 1954.  While no other service treatment 
records are not available in this case, the Veteran's October 
1995 separation indicated that review of the Veteran's spine or 
other musculoskeletal system was normal.  However, the December 
2007 VA examiner opined that advanced degenerative arthritis of 
the Veteran's right knee was "at least as likely as not related 
to the reported injury that occurred in the service" and that 
severe advanced degenerative arthritis of the left knee was "at 
least as likely as not related to the incident as reported from 
the jump from the 14 foot high ladder rope while in the 
service."  Furthermore, Dr. B.B. in September 2008, after 
reviewing the Veteran's claims file, concluded that both the 
Veteran's knees and back injuries were service-related injuries.  
In support of his opinion, Dr. B. stated that despite a 
subsequent injury to the Veteran's left knee from an automobile 
accident that occurred in August or September of 1979, "[f]or 
[the Veteran's] left patella to be that damaged, that a 
patellectomy was required, requires a very severe injury to the 
knee such as a fall from 14 feet, rather than a motor vehicle 
accident which twisted his knee."  With respect to the right 
knee, Dr. B. opined that the patellar tendon rupture was the 
result of his fall in July 1989, but the very advanced arthritis 
in his right knee was because of the original injuries in 
service.  Further, Dr. B. stated "[the Veteran's] back is in 
very severe shape, and again, this is most likely a result of the 
injuries he sustained back in the Korean War."

While both the December 2007 VA examiner and Dr. B.B. appear to 
have relied upon the Veteran's reported history, the Board notes 
that the Veteran is competent to attest to the factual matters of 
which he had first-hand knowledge, such as the in service 
incident of falling from a 14 foot high rope ladder and 
observable symptoms since his military service.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  While the Veteran's accounts are 
not supported by a contemporaneous medical history, a medical 
opinion cannot be disregarded merely because the rationale was 
based on a history as provided by the Veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Further, the Board finds 
that the Veteran's statements of an inservice injury to be 
credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007)(holding that as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when testifying 
at a hearing).  

Accordingly, the Board finds that the preponderance of the 
evidence shows that the Veteran's currently has right knee, left 
knee, and low back disorders, which were incurred in service.  
Therefore, entitlement to service connection for a right knee 
disorder, a left knee disorder, and a low back disorder is 
warranted.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a right knee disorder, the claim 
is reopened.

New and material evidence having been submitted to reopen the 
claim of service connection for a left knee disorder, the claim 
is reopened.

New and material evidence having been submitted to reopen the 
claim of service connection for a low back disorder, the claim is 
reopened.


Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.

Service connection for a low back disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


